ON REHEARING.
A joint motion for rehearing was filed by the defendants in error in these cases. Only two contentions were pressed in this motion. First, the movants urge again that the act of January 15, 1938, purporting to amend the charter of the City of Manchester, did not involve such a substitution of officers as to require a referendum on that ground, under the Code, § 69-101. As stated in the original opinion, this section was derived from the act of 1925 as amended by the act of 1927. Ga. L. 1925, p. 136; Ga. L. 1927, pp. 244, 245. The caption of the former act referred to “the naming of other municipal officers other than those holding under existing charters.” It also contained the words “for other purposes.” It did not include the words “for municipal control.” Nor was the latter phrase contained in section 3, which, so far as here material, has been codified to read as follows: “This law shall in no event have reference to amendments, . . except such as seek . . the substitution of municipal officers other than those holding existing offices.” Code, § 69-103. While the caption and all provisions of the act are to be considered in its interpretation, the omissions just noted would not warrant this court in construing section 1 as if the words “for municipal con*527trol” were also omitted from that section. It is declared therein that as to cities of a designated class any amendment to a charter which seeks to substitute other officers “for municipal control” shall not become effective until approved by the voters. Code, § 69-101. Other provisions manifestly refer to the Temd of amendment described in this the principal section. Thus, considered as a whole, the statute plainly contemplates substitution of other officers “for municipal control,” and can not be construed as applying only to legislating existing officers out of their positions and replacing them with others. On this question, we deem it unnecessary to add more to what was said'in the original decision.
The second contention is that the act of January 15, 1938, purporting to amend the particular charter, should not have been declared unconstitutional as a whole, and that at most only section 11 should have been held invalid, with the remaining portions sustained as valid and to become effective on approval by the qualified voters. Accordingly, it is insisted that our decision should be so modified as to permit a referendum, or so as to apply section 69-102 in reference thereto. Counsel emphasize in this connection the provision of section 10, “that if any portion or section of this act be declared unconstitutional it shall not affect the remaining sections of this act, and the same shall remain in full force and effect.” This provision can not change the result, in view of section 11. It was provided by that section that “this act shall become effective immediately upon it§ passage and approval by the Governor, any provisions of any law calling for a referendum to the contrary notwithstanding.” It is plain from this language that the existing rule as to referendum was recognized or in mind in the enactment of this statute; and that instead of a mere failure to observe it, there was a positive intention that it should not be applied to this measure. In other words, it is apparent from this section that the legislature not only did not intend a referendum, but consciously intended exactly the contrary. It follows that an approval of the act by the voters would be utterly without force, because inconsistent with the intention of the lawmaking body.
In view of section 11, referring to the act as a whole and expressly excluding from the whole all right of referendum, section 10 can be taken to mean only that if any portion of the act considered as a presently effective statute should be declared uncon*528stitutional, this “shall not affect the remaining sections.” It can not be construed as intending that the remainder shall yet stand, and be offered to the voters, if section 11 is declared invalid. This latter section could not likely have been finally adjudicated within the sixty-day period allowed by section 69-103, for the filing of a petition for such election. In the meantime any right of election would be left in doubt, as would also the validity of the acts of those who assumed office under the terms of such statute. An intention to create a situation so confusing and uncertain can not reasonably be attributed to the General Assembly. If a statute is in part constitutional and in part unconstitutional, and the objectionable portion is so inseparably connected with the general scheme, that, in the event it should be stricken, effect can not be given to the intention of the legislature, the result will be that the whole act fails, and no part of it can be considered as the law. Bennett v. Wheatley, 154 Ga. 591, 595 (115 S. E. 83). The provision against referendum here is so connected with the general scheme of the act that effect could not be given to the legislative intention with such provision stricken; and this is true notwithstanding the declaration contained in section 10. It is generally held that a saving clause of this character is only an aid to construction, and is not an absolute command. It merely creates a presumption in favor of separability, and does not authorize the court to give to the statute an effect altogether different from that sought by it when considered as a whole. It “in no way alters the rule that in order to hold one part of a statute unconstitutional and uphold another part as separable, they must not be mutually dependent upon each other.” Carter v. Carter Coal Co., 298 U. S. 238 (56 Sup. Ct. 855, 80 L. ed. 1160, 1190). Upon the general question as to the effect of such clauses, see Reynolds v. State, 181 Ga. 547 (2) (182 S. E. 917); Dorsey v. Clark, 183 Ga. 304 (188 S. E. 338); Cone v. State, 184 Ga. 316 (191 S. E. 250); Dorchy v. Kansas, 364 U. S. 286 (44 Sup. Ct. 323, 68 L. ed. 686); Williams v. Standard Oil Co., 278 U. S. 335 (48 Sup. Ct. 115, 73 L. ed. 387, note); 59 C. J. 647, § 307; 11 Am. Jur. 846, § 156.

Judgment adhered to on rehearing.


All the Justices concur.